Citation Nr: 0211622	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  95-32 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine condition, 
to include osteoarthritis, degenerative disc disease, 
scoliotic deformity and nerve root symptomatology, with right 
foot drop, claimed as secondary to the veteran's service-
connected right knee Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran perfected 
his appeal and in June 1998, the Board remanded this issue 
for further development.  In May 1999, the Board again 
remanded the current issue.  All requested development and 
clarification have now been completed and the issue on appeal 
is again before the Board for appellate review.

The veteran requested he be afforded a hearing when he 
submitted his October 1995 substantive appeal.  In April 
1996, he was afforded a hearing before a hearing officer at 
the RO.  In April 1998 correspondence, the veteran clarified 
that he did not wish to have a hearing before a Member of the 
Board.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's current lower lumbar condition, with right 
foot drop, is not proximately due to or the result of his 
service-connected right knee Osgood-Schlatter's disease.

CONCLUSION OF LAW

The veteran's lumbar spine condition, to include 
osteoarthritis, degenerative disc disease, scoliotic 
deformity and nerve root symptomatology, with right foot 
drop, is not proximately due to or the result of the 
veteran's service-connected right knee Osgood-Schlatter's 
disease.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his service 
connection claim.  The veteran was notified of the pertinent 
regulations for his secondary service connection claim in the 
August 2001 Supplemental Statement of the Case (SSOC).  In a 
January 2002 letter, the veteran was additionally notified of 
VA's heightened duty to assist him in the development of his 
claim as well as that, while VA would make reasonable efforts 
to obtain evidence on his behalf, it still remained his 
responsibility to furnish the evidence.

Additionally, the RO has made all reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the veteran was afforded VA examinations in May 
1995, January 1999, and August 2001.  VA medical records, 
including all examination reports, and private medical 
records have been associated with his claims folder.  The 
veteran was informed by letter in November 1998 that a 
private physician identified by the veteran had responded to 
the RO's requests for the submission of medical records by 
indicating that a payment would be required.  The November 
1998 letter informed the veteran that VA does not have funds 
to pay for medical records and reminded the veteran that 
ultimate responsibility for submission of evidence remained 
with him.  A transcript of the April 1996 hearing has also 
been associated with the veteran's claims folder.  The Board 
notes that the veteran indicated during his April 1996 
hearing that he had received treatment in 1958 from a private 
hospital.  The RO requested the files from the identified 
hospital.  In May 1996, the hospital responded but indicated 
that the records for the veteran's hospitalization no longer 
exist as the hospital only retains records for 7 years.  
Accordingly, the Board concludes that VA's duty to assist the 
claimant has been satisfied.  There is more than sufficient 
evidence of record to decide his claim properly and fairly.  
Therefore, it is not prejudicial to the veteran to proceed to 
adjudicate his claim on the current record.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990).

II.  Service Connection Claim as Secondary to a 
Service-Connected Disability

The veteran contends, in essence, that his service-connected 
right knee disability has resulted in his lumbar spine 
condition, to include osteoarthritis, degenerative disc 
disease, scoliotic deformity and nerve root symptomatology, 
with right foot drop.  However, after a complete and thorough 
review of the evidence, the Board finds that his contention 
is not supported by the evidence, and that his claim fails.

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. § 1110 (West 1991), 
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

The determination of the merits of his claim must be made as 
to whether the evidence supports his claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against his claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board has reviewed all the evidence of record.  
Substantial evidence of record reveals that the veteran 
currently suffers from a lower lumbar condition with a drop 
foot, to include osteoarthritis, degenerative disc disease, 
scoliotic deformity and nerve root symptomatology.  The 
question before the Board is whether the veteran's current 
lower lumbar condition is proximately due or the result of 
his service-connected right knee Osgood-Schlatter's disease.  
See 38 C.F.R. § 3.310(a) (2001).

The May 1995 VA Joints Exam report reflects that the veteran 
indicated he favors his right knee and had been developing 
back problems since 1958.  The examination report notes that 
the VA examiner opined that the possibility of the veteran's 
back situation being secondarily related to his knee because 
of an abnormal gait and pain existed.  The Board finds that 
the medical opinion contained in the May 1995 VA examination 
report is not sufficient, probative medical evidence to 
provide a causal connection between the veteran's back 
condition and his service-connected knee disability.  As 
previously noted, evidence must do more than indicate that an 
outcome is a possibility.  See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990); see also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).

A May 1999 private clinic note contains an impression that 
the veteran's pattern of symptomatology would indicate that 
his foot drop is due to his lumbar radiculopathy rather than 
a peripheral peroneal nerve injury.  In short, the Board 
notes that while the May 1999 medical opinion indicates the 
veteran's foot drop is due to his back condition (not his 
right knee), it does not indicate whether his service-
connected disability aggravated his back condition as per 
Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the Board 
finds that the medical opinion contained in the May 1999 
private clinic note is not material to the issue at hand as 
it does not fully address the issue at hand.  See Wray v. 
Brown, 7 Vet. App. 488, 492 (1995).

The veteran was scheduled for a subsequent VA examination in 
January 1999.  The VA examiner was specifically requested to 
opine, as per the June 1998 Board remand, on the etiology of 
the veteran's back condition.  In the January 1999 VA 
examination report, the VA examiner stated that the veteran's 
back symptomatology was not related to his Osgood-Schlatter's 
disease.  The VA examiner further stated that the veteran's 
weakened movement, fatigability, and loss of coordination was 
not related to his knee but was related to his back and nerve 
root symptomatology and findings.

In May 1999, the Board again remanded this current issue on 
appeal for clarification of the opinion contained in the 
January 1999 VA examination report.  The VA examiner was 
requested to indicate whether the veteran's service-connected 
right knee Osgood-Schlatter's disease had aggravated the 
veteran's back condition, and if so, to what degree the 
disability had been aggravated.

In August 2001, the VA examiner who conducted the January 
1999 examination clarified his medical opinion in accordance 
with the May 1999 Board remand.  An August 2001 report 
reflects the VA examiner stated that he did not feel that any 
symptoms the veteran may have in his right knee contributed 
to his back condition.  The August 2001 report reflects that 
a different VA examiner conducted a physical examination of 
the veteran and reviewed all the evidence of record.  The VA 
examiner stated that he concurred with the January 1999 
opinion and the August 2001 clarification of the other VA 
examiner.

The January 1999 and August 2001 VA examination reports 
clearly contain medical opinions, supported by clinical data 
and clear rationale, that the veteran's service-connected 
right knee Osgood-Schlatter's disease is not related to and 
has not contributed to his back condition.  Therefore, the 
Board finds that the preponderance of the evidence of record 
is against a finding that the veteran's current lower lumbar 
condition is proximately due or the result of his service-
connected right knee Osgood-Schlatter's disease.  See 
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).  Therefore, service connection for his lower lumbar 
condition is not warranted.
 
The Board notes that in October 1996, the veteran, in 
essence, asserted that a physician claimed that his back 
condition and the nerve in his knee was a contributing factor 
to his drop foot in a private electromyogram report.  A 
review of the October 1996 electromyogram report submitted 
did not substantiate the veteran's assertion.  Instead, the 
October 1996 electromyogram report simply reflects 
impressions of the veteran current symptomatology, not an 
etiological opinion of cause and effect.  Additionally, the 
Board notes that the veteran has asserted that one VA 
physician has only seen him in connection with his current 
appeal.  A review of the evidence of record reveals the 
veteran's contention is without merit.  The evidence of 
record revealed that he was examined by three different VA 
examiners vis-à-vis his current appeal.

With specific regard to the veteran's contentions that his 
back disorder and right foot drop are caused by his service-
connected right knee disability, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  His statements regarding the 
cause of his lower lumbar condition and right foot drop are 
insufficient.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran may have the symptoms that he 
describes, but he is not competent to render a diagnosis; he 
can not say that his back disability and right foot drop are 
proximately due to or the result of his service-connected 
right knee disability.

For the reasons stated above, the Board concludes that the 
veteran has failed to submit competent evidence showing that 
his lumbar spine condition, to include osteoarthritis, 
degenerative disc disease, scoliotic deformity and nerve root 
symptomatology, with right foot drop, is proximately due or 
the result of his service-connected right knee Osgood-
Schlatter's disease.  Thus, the preponderance of the evidence 
is against his claim, and service connection for lumbar spine 
condition, to include osteoarthritis, degenerative disc 
disease, scoliotic deformity and nerve root symptomatology, 
with right foot drop, as secondary to his service-connected 
right knee Osgood-Schlatter's disease is not warranted.  The 
Board has considered the doctrine of reasonable doubt, but, 
as the preponderance of the evidence is against his claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for lumbar spine condition, to include 
osteoarthritis, degenerative disc disease, scoliotic 
deformity and nerve root symptomatology, with right foot 
drop, as secondary to right knee Osgood-Schlatter's disease 
is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

